 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarolinaPaper Board CorporationandUnitedPapermakers and Paperworkers,AFL-CIO. Case11-CA-3922June 17, 1970DECISION AND ORDERBY MEMBERSMCCULLOCH,BROWN,AND JENKINSOn March 26, 1970, Trial Examiner Louis Libbinissued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. The Trial Examiner also found that theRespondent had not engaged in certain other unfairlabor practices alleged in the complaint and recom-mended that these allegations be dismissed.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision with a supporting brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebrief, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Carolina Paper BoardCorporation, Charlotte, North Carolina, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder, as modified below.3'We hereby correct the following inadvertent errors in the Trial Ex-aminer's Decision,which do not affect the conclusions therein or our adop-tion thereof In the second paragraph of sec 1I1(B), (I ), (b), Respondent'sattorney's name is misspelled as "Blackney"instead of Blakeney, and inthe last paragraph of sec Ill, (B), (1), (d), it is clear that Respondent's Ex-ecutive Vice President Campe, rather than Union Representative Linn,stated that the Company was willing to put into effect at Charlotte the samepaid nonwork holidays as were put in at the other two plants2 In the absence of exceptions thereto we adoptpro formathe Trial Ex-aminer's conclusion that the Respondent did not independently violateSection 8(a)( I) of the Act by Foreman Roy Wilson's conversation withemployee Bobby H Russ, in which Wilson sought to influence Russ againstthe Union by appealing to racial prejudiceModify paragraph 2(b) of the Recommended Order to read as followsOffer to BobbyH Russ immediate and full reinstatement to hisformer job or, if that job no longer exists,to a substantially equivalentposition,without prejudice to his seniority or other rights andprivileges previously enjoyed and make him whole for any loss of payhe may have suffered as a result of the discrimination against him, inthe mannerset forthin the section entitled"The Remedy "Modify the third indented paragraph of the notice to read as followsWE WILL offer to Bobby H Russ immediate and full reinstatement tohis former job or, if that job no longer exists, to a substantiallyequivalent position,without prejudice to his seniority or other rightsand privileges enjoyed and make him whole for any loss of pay he mayhave suffered as a result of the discrimination against himTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELouis LIBBIN, Trial Examiner: Upon charges filedon July 12 and August 11, 1969, by United Paper-makers and Paperworkers, AFL-CIO,herein calledthe Union, the General Counsel of the NationalLabor Relations Board, by theRegionalDirectorfor Region 11 (Winston-Salem,North Carolina), is-sued a complaint dated August 22, 1969,againstCarolina Paper Board Corporation, herein calledthe Respondent. With respect to the unfair laborpractices the complaintalleges,and Respondent'sduly filed answerdenies,that Respondent (1) vio-lated Section 8(a)(5) of the Act by refusing to bar-gain with the Union, which had been certified bythe Board in an admitted appropriateunit; (2) vio-lated Section 8(a)(3) of the Act by the discharge ofemployee Bobby H. Russ; and (3) violated Section8(a)(1) of the Act by the foregoing conduct and byother specifiedstatementsand conduct of an ad-mitted supervisorand agent.This case was tried before me at Charlotte, NorthCarolina, on October 28 to 30, 1969, inclusive. Allparties appeared and were given full opportunity toparticipate in said trial.Thereafter,only theGeneral Counsel filed a brief, which I have fullyconsidered. For the reasons hereinafter indicated, Ifind that Respondent violated Section 8(a)(1), (3),and (5) of the Act.Upon the entire record in the case' and from myobservation of the demeanor of the witnesses whiletestifying under oath, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent Carolina Paper Board Corporation, aNorth Carolina corporation, operates a plant atCharlotte, North Carolina,where it is engaged inthemanufacture of paperboard. During the 12months preceding the issuance of the instant com-plaint,arepresentativeperiod,Respondent'Obvious, inadvertent errors in the typewritten transcript of testimonyare noted and corrected in Appendix A I not published I183 NLRB No. 66 CAROLINA PAPER BOARD CORP.purchased and received at its Charlotte, NorthCarolina, plant, directly from points and places out-side the State of North Carolina, goods and rawmaterials valued in excess of $50,000. During thesame period Respondent sold and shipped fromsaid plant directly to points outside the State ofNorth Carolina finished products valued in excessof $50,000.Upon the above-admitted facts, I find, as Respon-dent further admits, that Respondent is engaged incommerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, therecord shows,and I find,that United Papermakersand Paperworkers,AFL-CIO,isa labor organiza-tion within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction; the IssuesRespondent admits that the Union won a validelection conducted by the Board on January 30,1969, and was properly certified on February 7,1969,astheexclusivecollective-bargainingrepresentative of all the employees in an admittedappropriate unit of Respondent's employees at itsCharlotte, North Carolina, plant. During the nextseveral months the parties participated in a numberof meetings without reaching final agreement on allthe terms of a collective-bargaining agreement.While the negotiations were in progress, ForemanRoy Wilson, an admitted supervisor and agent ofRespondent, discharged employee Bobby H. Russ,the head finisher on Wilson's shift, allegedly for"insubordination."Wilson's superiors refused toreinstate Russ or to bargain with the Union abouthis reinstatement when requested to do so on June19, 1969.The principal issues litigated in this proceedingare (1) whether Respondent's conduct during themeetings constituted a refusal to bargain within themeaning of Section 8(a)(5) of the Act; (2) whetherthedischargeofRusswasdiscriminatorilymotivated in violation of Section 8(a)(3) of theAct; and (3) whether Foreman Roy Wilson coer-cively interrogated and threatened employee Russin violation of Section 8(a)(1) of the Act. In addi-tion, there are the usual credibility issues whichhave to be resolved.B.The Refusal To Bargain1.The negotiations2Respondent was represented at all meetings byExecutiveVicePresidentWalter Canipe and Vice545President and Secretary Paul Dulin. The Union wasrepresented at the first meeting by InternationalRepresentative Arnold Price and at all subsequentmeetingsby International Representative ThomasLinn. Also present for the Union at all meetingswas the Local employee bargaining committee,consisting of four or five unit employees with PaulWilliams as chairman.a.Meetingsprior to April 8 (February 28, March13, 14, 25, and 26)The first meeting was held on February 28 and itssole purpose was to permit the Union to present itscontract proposals. Respondent had no contractproposals to offer.InternationalRepresentativePrice presented a copy of the Union's written con-tract proposal to Respondent's representatives. Itconsisted of 17 pages, and contained 25 articlesplus a preamble. Respondent's representatives thenrequested time to study them. The meeting lastedabout 30 minutes.A double session was held on March 13 and 14.The first session was held in Canipe's office atRespondent's plant, and the secondsessionwasheld in a room at the county courthouse. At thecommencement of the firstsession,Linn askedRespondent's representatives if they had any coun-terproposals to submit.When they replied in thenegative,Linn stated, "We'll take theunion'sproposal and work fromitand seehow many arti-cles we can agree to." The procedure followed hen-ceforth was for the parties to take up each article,section by section, in the order listed in the con-tract, and discuss them. Whenever agreement wasreached on any article or section, Linn would firstask whether they were "in agreement on this now"and could "make this okay and get it out of theway," and, on receiving an affirmative reply, wouldthen mark it "O K" on his copy of the Union'sproposals.Another double session was held onMarch 25 and 26, during which the partiesdiscussed the matters on which no agreement hadbeen reached at the earliersessions.The first ses-sion was held in the county courtroom, and thesecond session was held in the Office of the UnitedStates Mediation Service, without the presence of aFederalMediator. By the end of the meeting onMarch 26, the parties were in agreement on the fol-lowing articles, sections, or items:The preamble-The insertion of "Local No.428."Article I, Purpose and Scope of Agreement-Allsix sections, relating to the "definition" of the term"Union," the "purpose" of the Agreement topromote "industrial relations" and to prevent any"disturbance of the continuity of the work of theCompany," the preservation of "management'sresponsibilities" and "right[s]," "mutual coopera-2Unless otherwise indicated, the factual findings herein are based onevidence which is either admitted or undemed All dates are in 1969 546DECISIONSOF NATIONALLABOR RELATIONS BOARDtion" to promote "harmonious relationships" and"efficient operations of the plant," "no discrimina-tion," and no "contracting out work normally per-formed by the certified bargaining unit."Article II, Bargaining Unit-setting forth the unitfor which the Union was certified by the Board.Article III, Recognition-Stating that Respondentrecognizes the Union as the exclusive bargainingagency for all those in the bargaining unit.Article V, Wages-Section 3, Report Pay-providing 4 hours' payfor an employee for whom no work is availablewhen he reports and a guarantee of 8 hours' pay foran employee who starts working.Section 4, Call Out or Call In-guaranteeing anemployee, called out or in for work after finishinghis regular shift and leaving the plant, the greateramount between 4 hours' pay and the actual hoursworked. Canipe testified that "We agreed to itbecause it was the practice we had already fol-lowed."Section 5, Temporary Transfers-providing forthe rate to be received by an employee temporarilytransferred to a higher or lower rated job, andsetting forth the conditions under which temporarytransfers will be made. Canipe and Dulin testifiedthat they told the Union they had no objection tothis section "because it coincided with practicallywith what we did."Section 6, Overtime Pay or Extra Pay-Theproposal, as considerably reduced by the Union, fortime and a half for hours worked in excess of the 8-hour workday, for work in excess of 40 hours aweek, and for work on Saturday; double time forholiday work, in addition to holiday pay; doubletime for all hours work on Sunday; and triple timefor all hours worked in excess of the normal work-day on a paid holiday. As Respondent at that timehad no paid nonwork holidays and refused to agreeto the Union's proposal in article VII for any paidholidays on which no work was performed, some ofthese agreements would be effective only whenRespondent did in fact establish some paid non-work holidays.Section 7, Shift Differentials-The proposal, asreduced by the Union, for 10 cents per hour for thesecond shift and 15 cents per hour for the thirdshift.Section 8, Injuries on the Job-providing for thetime for which an injured employee shall be paid,including time for visits to a doctor, and that allvisits to a doctor be during working hours. TheUnion accepted Respondent's suggestion that allaccidents be reported to the foreman and be writ-ten up.Section 9, Pay Day-providing for the paymentof wages on Wednesday of each week. Canipepointed out that this was "our present practice."Section 10, Escalator Clause-The Union agreedto drop this proposal.ArticleVI,RestPeriods-The proposal, asreduced by the Union, for two 15-minute breaksduring a regular 8-hour period and a 15-minutebreak at the end of the 8 hours if the employee hadto work into the next shift.Article VII, Paid Holidays-agreement on somepreconditions to be eligible for paid nonworkedholidays in the event Respondent did grant any paidnonworked holidays. Respondent did not agree tothe establishment of any paid nonworked holidays.ArticleVIII, Jury Duty-providing that an em-ployee be paid the difference between the amountreceived for jury duty and his regular rate of pay.Canipe testified that "pay for jury duty would notbe a big item."Article X, Meetings-providing for payment foremployee attendance at certain meetings. TheUnion accepted Respondent's proposal that theword "union" be deleted.Article XI, Hours of Work-Section 2, Normal Work Week-providing for anormal workday of 8 consecutive hours and thetime for the beginning of the scheduled workday onMonday for each of the three shifts. This wasRespondent's then current practice.Section 3, Scheduling and Division of Over-time-The sixth or last paragraph, providing for theposting every 2 weeks in each department of a listof employees, showing the amount of overtimeworked by each employee. The Union had ac-cepted the Respondent's suggestionto reduce thetime period from its proposal of 3 weeks to 2weeks. The Union also agreed to drop several otherparagraphs in this section.ArticleXIII,Right of Visitation-permitted anInternational officer or representative to visit theplant on union business or to discuss or investigatea grievance.The Union voluntarily added the sen-tence that, if Respondent thinks the provision isabused, it may stop the pay for the time of a unionofficer or steward. This was done to meet Respon-dent's original objection.ArticleXIV,UnionBulletinBoards-theRespondent to provide a bulletin board for sole useof the Union for the posting of specified unionnotices.Notices not specified must have prior ap-proval of Respondent.Article XV, Grievance Procedure-Section1,LocalCommittee-Agreementreached after the Union dropped one paragraphand accepted certain changes suggested by Respon-dent.Section 2, Procedure-After the Union adoptedcertain changes suggested by Respondent, agree-ment was reached except on step 4 which providedfor arbitration.ArticleXVII,MiscellaneousWorking Condi-tions-Section1,LeaveofAbsence-Agreementreached after the Union accepted a time changesuggested by Respondent.Section 2, Protection of Employees in BargainingUnit-barring a nonunit employee from performingwork customarily performed by unit employees. CAROLINAPAPER BOARD CORP.Section 3, Tools-providing for the furnishing byRespondent of all tools, gloves, and equipmentnecessary to perform the job.Section 4, No-Strike No-Lockout-Agreementreached on the language but not on the Union'soral condition that it would agree to it only ifRespondent agreed to the Union's proposals for ar-bitration and checkoff.ArticleXVIII, Safety and Health-Agreementreached on sections 1 and 2, relating to protectivedevices and union cooperation. The Union agreedto drop section 3, relating to a joint safety andhealth committee.Article XXI, Seniority-Areement reached on allbut the next to the last paragraph.Article XXII, Discharges-providing for notice totheUnion within 24 hours of discharge, givingreason therefor, and permitting Union to take it upas a grievance within a specified number of daysafter notification of discharge.ArticleXXIV, Active Reserve Time NationalGuard, All Other Branches of Armed Forces-providing for payment to such an employee of 40hours times his base rate while on duty.The findings in this entire section are based onthe credited testimony of Thomas Linn. He testifiedin a candid, straightforward, and positive mannerwhich inspired confidence in the veracity of histestimony. By his demeanor while testifying underoath, he impressed me as a witness whose testimonyis entitled to full credence. I was not similarly im-pressed by the manner in which Canipe and Dulintestified. Except for such items as overtime pay, thelast part of report pay, and the wording of the no-strike,no-lockout clause, Canipe and Dulin ad-mitted that agreement was reached on all the otheritems hereinabove set forth but were not in agree-ment with Linn that they were all reached by theend of the meeting on March 26. However, theycould not testify in a positive manner as to thespecific date or meeting at which agreement wasreached on items. Thus, Canipe testified, at dif-ferent points, with respect to some items that it"may not" have been agreed to in the March ses-sions, or that he did not recall at which meetingagreement was reached, or that "I don't have thedate on it," or that "I couldn't go back now and tellexactlywhich ones were agreed to up to thatpoint," referring to March 26, or "up to the April 8meeting." Similarly, Dulin testified that he couldnot "pinpoint" what stage of the negotiations theyreached agreement on the first three steps of thegrievance procedure. There is also some incon-sistency between the testimony of Canipe and Dulinwith respect to the language of the no-strike, no-lockout clause. Thus, Canipe testified that therewas no discussion of the actual wording of theclause. On the other hand, Dulin testified that theytold the Union that the Company did not object tothe clause except that the language did not go farenough, and would not agree to the wording as longas it was tied into a package deal with acceptance547of the checkoff and arbitration proposals. In viewof all the foregoing, I do not credit the testimony ofCanipe and Dulin to the extent that it may conflictwith the hereinabove set forth findings which arebased on Linn's testimony.b.Meeting of April 8The next meeting was held on April 8 in the of-fice of the Federal Mediator. The meeting began at9 a.m., without the presence of a Federal Mediator.At the opening of the meeting, Respondent'srepresentatives slid a document across the table toLinn, a document which they identified as theCompany's proposed contract. Linn took the docu-ment, looked it over, and asked if they were"kidding" or were serious about it. When theyreplied that they were serious about it, Linn statedthat the document was so much different from the"vast number of things" that had already beenagreed on that he really did not believe they wereserious.They merely replied that this was theirproposal. Linn told them that he did not think theywere acting in good faith and that if they were seri-ous about this document he felt they needed theservices of the Federal Mediator. Linn left for theMediator's office to call the Mediator.After the firstMarch meeting, Respondent'srepresentatives had met and conferred with Attor-ney Blackney, whose partner represented Respon-dent in the instant trial, with respect to the Union'sproposed contract. With the advice and assistanceof Attorney Blackney, they then began to draft theCompany's proposals which were completed justprior to the April 8 meeting. Of the items on whichagreement had previously been reached, as detailedin the preceding section, the Company's proposalomitted many entirely and changed others, somesubstantially. Thus, the following items were entire-lyomitted: In the preamble, "Local No. 428"; inarticle I, purpose and scope of agreement, sectionsIand 6; in article V, wages, the second sentence ofsection 3 (report pay), which guarantees 8 hours'pay to an employee who starts working, and para-graph (c) of section 5 (temporary transfers) whichsets forth the conditions under which temporarytransfers will be made; in article VII, paid holidays,the preconditions for eligibility for paid nonworkedholidays in the event the Company did grant anypaidnonworked holidays; article X, meetings,which provided for payment for employee at-tendance at certain meetings; in article XI, hours ofwork, the last paragraph of section 3 (schedulingand division of overtime) which provides forperiodic posting of employee lists showing overtimeworked; in article XV, grievance procedure, section1(Local committee) which provides for theestablishment of a Local grievance committee withregular pay for time spent at grievance meetingsand for time off to attend grievance meetings andto visit portions of the plant on union business; inarticleXVII,miscellaneousworking conditions,427-258 O-LT - 74 - 36 548DECISIONSOF NATIONALLABOR RELATIONS BOARDsection 3 (tools) which provides for the furnishingby the Company of all tools, gloves, and equipmentnecessary to perform the job; in article XVIII,safety and health, the secondsentenceof section 1(protective devices) which provides for the furnish-ing by the Company of protective devices and otherequipment necessary to properly protect the em-ployee from injury; and article XXIV, activereserve timenationalguard, etc. The followingitems contained changes which involved a reduc-tionof agreed on benefits or a limitation onprivilegespreviously agreed on, some of whichchanges were of a substantial nature, and a muchmore restrictive no-strike clause with a penalty forits breach: In article V, wages, section 6 (overtimepay or extra pay) and section 8 (injuries on thejob); article VI, rest periods; article XIII, right ofvisitation; article XIV, union bulletin boards; in ar-ticleXV, grievance procedure, step 3 of section 2(procedure); in article XVII, miscellaneous work-ing conditions, section 1 (leave of absence), section2 (protection of employees in the bargaining unit)and section 4 (no strike-no lockout); article XXI,seniority; and in article XXII, discharges, sections 1and 2.When Linn returned with Federal MediatorHefner,Linn explained they they had spent anumber of days bargaining and had agreed on manythings. Hefner was given a copy of the Union's andtheCompany's contract proposals.Linn toldHefner that the Company was now "reneging" onmany of the things on which they had previouslyagreed and that he had no intention of bargainingagain on those items on which the Company hadagreed. Linn added that he felt that "the thing toget us going was, at least, to get the Company backto the position where we were when we met lasttime." Hefner explained his position on bargainingand asked which proposal they should work from.Linn suggested that "we work from the unionproposal because that's what we've been workingfrom from the first meeting we held on the 13th."Hefner then took the Union's proposal and wentthrough each article, section by section, to ascer-tain the respective positions of the parties. When-ever he came to an item upon which the Companyhad previously agreed, Linn would interject, "thisthe company has already agreed upon and we don'tintend to bargain on that item any more." Theresponse of Respondent's representatives was mere-ly that they had now made a proposal with respectto that. A discussion would then occur betweenHefner and Respondent's representatives. Linnsometimes participated in the discussion on suchoccasions but most of the time stayed out of it. TheCompany's proposal was also referred to occa-sionally. There was no further discussionon itemson which the Respondent's representatives ad-mitted they had previously agreed. There wereThis finding is based on the credited testimony of Linn For reasonspreviously stated, I do not credit Canape's contrary testimony that no suchother items with respect to which both parties ad-mitted that no agreement had been reached.Hefner stated that he would at least like to getthe parties back to where they were before he wascalled in.About noon, Respondent's representa-tives indicated that they wanted to confer with theirlegaladvisers.Hefner thereupon adjourned themeeting until 9 o'clock the next morning.c.Furthermeetingsin April and May (April 9, 22,and 23, and May 1)The next fourmeetingswere held with MediatorHefner. The April 9 meeting began at 9 a.m. andadjournedat noon, againto allow Respondent'srepresentatives to confer with their legal advisors.The April 22meeting wasan all-day session fromabout 9:30 a.m. to about 3 or 4 p.m. The April 23meeting was also an all-day session, with adjourn-ment in the early afternoon.The same procedure was followed during thesemeetingsby Mediator Hefner as was followed at theApril8meeting.Whenever the Mediator coveredan item which had already been agreed on at aprior meeting, Linn so stated and announced thathe was notgoingto bargain on it again, pointingout that "if we bargained that way we never couldreach an agreement on a contract." He accused theCompany ofbargainingin bad faith on such itemsand reiterated that he would not discuss themagain.Other items on which no agreement hadpreviously been reached, such as wages, checkoff,arbitration,vacations, and insurance, were alsodiscussed at all four meetings.The April 23 meeting was the last time theparties reviewed the whole contract to see what wasstillopen. At the conclusion of the meeting theparties were back in agreement on those items onwhich agreement had been reached before theMediator was called in, except for article V, section3, pertaining to the last part of report pay, and sec-tion 6, pertaining to overtime pay or extra pay.With respect to the no-strike, no-lockout clause,Respondent had originally agreed to the wording ofthe Union's proposal with the oral understandingthat the Union's proposal was contingent on anagreement being reached on the Union's proposalsfor checkoff and arbitration. Respondent's writtenproposal, first submitted at the April 8 meeting,contained a much more restrictive no-strike clause,with a penalty for its breach. However, by the endof the April 23meeting,Respondent reverted backto its originalposition and agreed to the wording ofthe Union's proposal, subject to the oral contingen-cy above stated.3In addition, agreement was also reached at theApril 23meeting on the following items in theUnion's proposals:agreement was reached on the no-strike clauseby the end of the April 23meeting CAROLINA PAPER BOARD CORP.549Article IX, Death in the Family-providing for"three (3) working days off, with pay for time lostfrom work." Agreement was reached after theUnion had accepted the Company's suggestion toadd the words "requiring his absence from work"after the word "family." Canipe testified that he didnot anticipate very much funeral pay.Article XI, Hours of Work-Section 1, NormalWork Week-providing for a normal workweek of"forty (40) hours, Monday through Friday, inclu-sive."Article XXI, Seniority-the next to the last para-graph, the only paragraph in this article which wasstillopen, providing for the granting of leaves ofabsence to employees acting as union delegates oron temporary missions of the Union, without loss ofseniority. Thus, full agreement was reached on theUnion's entire seniority proposal.Article XXIV, Active Reserve Time in NationalGuard, etc-Agreement was reached after theUnion accepted the Company's proposed modifica-tion that the employee "be paid the differencebetween his National Guard pay and forty (40)hours times his base rate while on duty." The meet-ing ended with Mr. Hefner requesting Respondent'srepresentatives to bring in at the next meeting awritten document containing all items that hadbeen agreed on up to that time.The next meeting was held on May 1. At thattime, the Company submitted a document whichcontained unresolved items as well as those whichhad been agreed on up to that point. Linn discussedthisdocument with Respondent's representativesand pointed out that they had again "reneged" onan item previously agreed to, namely, the wordingof the no-strike, no-lockout clause. The documentcontained the same restrictive no-strike clause, witha penalty for its breach, as appeared in the Com-pany's April 8 proposal. Linn pointed out that theCompany's representatives had agreed to the word-ing of the Union's written proposal on this itemprior to April 8, then reneged in their writtenproposal submitted on April 8, reverted to theiroriginal agreement at the April 23 meeting, andwere now reneging again. Their response was that,as long as the Union's proposal was contingent onagreement being reached on checkoff and arbitra-tion, they felt the item was still open and they werefree to make this proposal. Linn replied that thatwas not what they had said at the April 23 meeting.The Mediator then took up other items whichwere still in dispute, such as wages, holidays, andvacations. He did this collectively with both groupstogether and also separately with each group. Withrespect to wages, the Union at an early meeting hadmade an oral request for a 30-cent wage increaseacross the board, and was still adhering to this posi-tion.Respondent's representatives never offeredany wage increase at all during any of the meetings.Their position was that the Company had granted ageneral wage increase in the early part of 1969 andthey did not feel another wage increase could begranted at that time. With respect to holidays, theUnion's proposal called for nine paid nonworkedholidays.The Company had no paid nonworkedholidays and at no time offered to agree to any. Theonly change the Company offered to make in its va-cation policy was to offer 42 hours' pay, instead ofthe then existing 40 hours' pay, for each week ofvacation it was then granting.4 At the end of theMay 1 meeting, the parties were still in disagree-ment on many items, including reporting pay, over-time, wages, holidays, vacations,insurance,arbitra-tion, checkoff, and the wording of the no-strike, no-lockout clause.The Mediator concluded that the parties werenot getting anywhere and that there was no point incontinuing to meet any further. He thereupon ad-journed theMay 1 meeting, advising that hereserved the right to call the parties backagain ifhe thought a further meeting would be fruitful.d.Meetingof June 19Respondent has two other paper plants; one islocated in Taylors, South Carolina, and the other isinAustell,Georgia. In neither plant are the em-ployees represented by a union.In June, the Union's in-plant negotiatingcommit-tee,with Paul Williams as chairman, met withCanipe in the latter's office to discuss certain mat-ters relating to the transfer of some employees. Be-fore adjourning, mention was made about a wageincrease which Respondent had put into effect at itsother two plants as of June 1.Williams reported this matter by telephone toLinn who then came to Charlotte where he had adiscussion with the entire in-plant committee. Dur-ing the discussion, Linn was informed that Respon-dent had also put in three paid nonworked holidaysat its other two plants. As a result of this discussion,Linn requested the Mediator to arrange anothermeeting with the Company. The Mediator thereu-pon arranged for a meeting to be held in his officeonThursday, June 19.TheRespondentwasrepresented by Canipe and Dulin; the Union, byLinn and the in-plant committee.Mediator Hefner opened the meeting with thestatement that he had called the parties back atLinn's request and then "more or less" turned themeeting over to Linn. Linn suggested that theyought to discuss the no-strike clause, the checkoff,and also the discharge of Bobby Russ, the allegeddiscriminatee who was discharged on April 28, andget him back to work. Respondent's representativesreplied that the only thing they would discuss wasthe wage increase which they had recently put into4The Company's then existing policy was to grant a I-week paid vaca-tion after2 years of service and2 weeks after 5 years of service 550DECISIONSOF NATIONALLABOR RELATIONS BOARDeffect at the other two plants.5 Canipe said that theCompany was willing to put the same increase in ef-fect at the Charlotte plant, 5 percent across theboard with some adjustments in a few classifica-tions, if it could be done legally. He also added thatthe increase would be effective as of Monday, June23. Linn requested that the wage increase be maderetroactive to June 1, the date they went into effectat the other two plants. Canipe replied, "we're notgoing to do it here," without giving any explanationfor the refusal to do so. When Canipe failed tomention that Respondent had also put on somepaid nonworked holidays at the other two plants,Linn reminded him about it and asked what he in-tended to do at the Charlotte plant in this regard.Linn replied that the Company was also willing toput the same paid nonworked holidays in effecthere as were put in at the other two plants. Thesewere July 4, Labor Day, and Christmas, which con-stituted three of the then existing six nonpaidholidays on which no work was performed. Themeeting ended with the agreement that the Com-pany should proceed to put the wage increase andthe three paid nonworked holidays in effect, withthe understanding that such action would not beused as the basis for an unfair labor practicecharge, but that both wages and holidays were stillopen for negotiations.2.Concluding findingsUpon consideration of the entire record as awhole, I am convinced and find that Respondent'sconduct, in its totality, indicated a lack of the good-faith bargaining required by Section 8(a)(5) of theAct. In arriving at this finding, I have beenmotivated by the following conduct:a.Changes and repudiation of previously agreed-onprovisionsRespondentrepudiated at the April 8meetingthemany substantive provisions to which it hadagreed duringthe fournegotiating sessions inMarch. Respondent's change of position was sodrastic that virtually the only agreed-on articles orsections which it left wholly intact at the April 8meeting were(1) those required by law, such as ar-ticlesIIandIII,which set forth the certified bar-gaining unitand Respondent's exclusiverecognitionof the Union for the employeesin that unit,and (2)thosewhich coincided with the practice whichRespondent was already following, such as section4 of article V, relating to "Call Out or Call In" pay(Canipe testified that "we agreed to it because itwas the practice we already followed"); section 9of article V, providing for the payment of wages onWednesday of each week (Canipe pointed out thatthiswas"our present practice");and section 2 ofarticleXI, which set forth Respondent's then cur-rent workday and schedule for each shift. Indeed,Respondent's written proposals submitted at theApril 8 meeting even omitted an agreed-on itemwhich constituted its then current practice. Thus,Respondent had previously agreed to the entire sec-tion 5 of article V, relating. to temporary transfers,"because,"as Canipe and Dulin testified,"itcoin-cided with practically with what we did." Yet, para-graph (c) of section 5, setting forth the conditionsunder which temporary transfers will be made, wasomitted from Respondent'swritten proposals.The only other agreed-on sections or articles leftwhollyunchangedinRespondent'sApril 8proposals were section 7 of article V, providing forshift differentials of 10 and 15 cents per hour forthe second and third shifts, respectively (Respon-dent's current practice was a differential of 7 and14 cents), and article VII, providing that an em-ployee be paid the difference between the amountreceived for jury pay and his regular rate of pay.With respect to this item, Canipe testified that "payfor jury duty would not be a big item."Respondent's conduct with respect to previouslyagreed-on items is further graphically demonstratedby its position with respect to the wording of theno-strike, no-lockout clause. Thus, prior to theApril 8 meeting, Respondent had agreed to thewording of the Union's written proposal on thisitem. In its written proposals submitted at the April8 meeting, Respondent repudiated its agreement onthis item by proposing a much more restrictive no-strike clause, with a penalty for its breach. By theend of the April 23 meeting, Respondent revertedback to its original agreement with the wording ofthe Union's proposal. Finally, in the document sub-mitted by Respondent at the May I meeting, itagain repudiated its agreement on this item andagain proposed the more restrictive version, with apenalty for its breach.Respondent's above-described conduct evidencesa lack of good-faith bargaining.6 As UnionRepresentativeLinn stated in the presence ofMediator Hefner at one of thebargaining sessions,"if we bargained that way we never could reach anagreement on a contract."b.Position on checkoffArticle IV, union security, of the Union'sproposals provides for the checkoff by Respondent'The findings thus farin this paragraph are based on the creditedtestimony of Linn Dulm testified that Hefner opened the meeting with thestatement that after conferring with both parties he had concluded that nochanges had taken place in theirrespectivepositions on the issues left openat the last meeting and that therefore the only matter to be treated at thissession was the wage issue which Linn wanted to bring up He furthertestified that Linn did not request that they go into any other contract mat-ters except the wage increase Linn denied that Hefner made any suchstatements or that Hefner had checked with him concerning any change inpositionCampe did not corroborate Duhn with respect to his testimony inthis respect On the other hand, Paul Williams did corroborateLinn Underthese circumstances and for reasons previously stated, I do not credit Du-hn's testimony and credit Linn's denials and his version set forth in the text'See, e g , SanAntonioMachine& Supply Corp,147 NLRB 1113,1116-I7 CAROLINA PAPER BOARD CORP.of initiation fees and monthly dues from theearningsof employees who voluntarily sign acheckoff authorization, a sample of which appearsin said article.This provision was discussed at thefirstbargaining session and at many sessionsthereafter,with Respondent refusing to agree toany part of it or suggesting any alternative methodfor the collection of dues.During these discussions, Union RepresentativeLinn explained why the checkoff was essential to anormal operatingunion.He pointed out that, withemployees working many hours on three shifts atRespondent's plant, it was virtually impossible forthe financial secretary to see all the employees tocollect dues. Both Canipe and Dulin admitted thatin refusing to agree to any form of checkoff they"told the union that it was our position that theunion should look after its own finances" and "thatwe thought our payroll department had enoughdeductions to make without adding to their work."In response to Linn's question, they admitted thatRespondent was making deductions for such itemsas savings bonds, uniforms, hospitalization, andcredit union. To no avail, Linn explained that itwould be a simple matter to deduct the dues in thesame manneras they were deducting the otheritems, and emphasized that he could not see howthey could refuse to make the dues deductions foremployees who voluntarily authorized them when"they were making deductions for most everythingelse."Iam not holding that Respondent's refusal toagree to the checkoff provision isa per serefusal tobargain in violation of the Act. However, I am con-vinced from the foregoing and do find that Respon-dent's attitude and position with respect to the issueof a checkoff provision is further evidence of thetotal conduct which demonstrates a lack of good-faith bargaining.7c.Position on arbitration and no-strike clauseTheUnion'swrittenno-strike,no-lockoutproposal was orally conditioned on Respondent'sagreement to the checkoff provision and to the ar-bitrationprovisionwhichwas the final stepproposed in the grievance procedure of the Union'sproposal. Linn indicated that the Union normallydoes not propose a no-strike clause but that it wasdone "in this particular case, just as good will"because he "hoped we might be able to conclude acontract here." Respondent wanted a no-strikeclause but was opposed to any arbitration provi-sion.The proposed arbitration provision was probablydiscussed more than any other item during the bar-gaining sessions.The Respondent's consistent posi-tion at thesesessionswas that they did not feel that'See, e g,Kayser-RothHosiery Company, Inc, 176 NLRB 998'TextileWorkers Unionof America, AFL-CIO v LincolnMills of551an outsider should come in and tell them how torun their business and that,in effect,that was whatarbitration would be. Linn pointed out that, if theygot into a dispute, there had to be some way tosolve the problem. Dulin's response was that theyshould never get into a dispute which they them-selves could not resolve.Whereupon Linn posedthe question of what would happen if the one timeoccurred when a dispute did arise which they couldnot resolve.He spent considerable time explainingthe arbitration procedure. Thus, Linn pointed outthat the arbitrator would be appointed by theAmerican Arbitration Association or the FederalMediation and Conciliation Service, that the ar-bitrator would come to any place to which theyagreed, that the parties would tell their stories tohim, and that the arbitrator would then make anaward on the basis of what had been submitted tohim. He emphasized that he had won some arbitra-tion cases and had lost others and that, although hedid not completely agree with the decisions hesometimes received, he still thought it was the bestway to resolve their problems because "somewherewe had to have a way to solve this one time that wemight get into a dispute."Linn discussed the matter from every angle, evento the extent of asking if Respondent would preferto have the no-strike clause eliminated and the"men going out into the street and sitting down"every time they had a grievance which could not besettled.The Company's response was that thatwould not be "a healthy situation" and that thereshould be a no-strike clause in the contract. On theone hand Respondent steadfastly adhered to theposition that they would not agree to any arbitra-tion clause because they did not want an outsider tohave the final say about how to run their business,while on the other hand they wanted the contractto include an even more restrictive no-strike clause,with a penalty for its breach, because they believedthat the Union's proposal, the wording to whichthey had originally agreed, did not "go far enough."Although Dulin and Canipe at no time stated, inhaec verba,that they would never sign a contractwithout a no-strike clause in it, the foregoingclearly demonstrates, that throughout the negotia-tions they remained fixed in their position that theywould not agree to the elimination of a no-strikeclause or to the inclusion of any arbitration provi-sion. As the Supreme Court has stated, "the agree-ment to arbitrate grievance disputes is thequid proquofor an agreement not to strike."8 I do not findthat Respondent's position with respect to the no-strike and arbitration provisions constitutesa per serefusal to bargain in violation of the Act. However,as in the case of the checkoff, I do find thatRespondent's, attitude and position on these issuesis additional evidence of the conduct which demon-Alabama,353 U S 448,455,UnitedSteelworkersof AmericavAmericanManufacturingCo,363 U S 564, 567 552DECISIONSOF NATIONALLABOR RELATIONS BOARDstrates that Respondent was not bargaining in goodfaith.d.Grantof wageincrease and paid nonworkedholidaysAs previously found, at the April 19 meeting, ar-ranged at Linn's request, Canipe voluntarily agreedto put into effect, as of Monday, June 23, the samekind of a wage increase which Respondent had putinto effect at its two unorganized plants on June 1,but refused Linn's request to make the wage in-crease retroactive to June 1. Only after Linn re-minded Canipe about the paid nonworked holidaysput into effect at the unorganized plants and askedwhat he intended to do at the Charlotte plant, didCanipe also agree to put into effect the same threepaid nonworked holidays at the Charlotte plant.Ifind that Respondent's refusal, without any ex-planation, to make the wage increases retroactiveto June 1, the day they were put into effect at itstwo unorganized plants, and the failure to offer toput into effect the same number of paid nonworkedholidays until Linn reminded Canipe and askedwhat he intended to do about it, are additional bitsof evidence comprising the conduct which demon-strates that Respondent was not bargaining in goodfaith.e.Outright refusals to bargainAs previously found, at the June 19 meeting,Linn requested, and Canipe refused, to bargainfurther on the unresolved items and with respect tothereinstatementofemployeeBobbyRuss,hereinafter found to have been discriminatorilydischarged. The Union had previously claimed thatRusshad been unjustly discharged. I find that thiswas a union grievance concerning which Respon-dent was statutorily obligated to bargain with thecertified bargaining representative, even assumingthatRusshad been lawfully discharged for cause.Respondent may not defend its refusal to bargainon the unresolved items on the ground that an al-leged impasse had already been reached. For a"deadlock caused by a party who refuses to bargainin good faith," as I have found the Respondent didin the instant case, "is not a legally cognizable im-passe."9 Moreover, even assuming the existence ofa good-faith impasse, such an impasse was brokenby Respondent's grant of the wage increase, thefirst increase ever offered throughout the negotia-tions, and the paid nonworked holidays, also of-fered for the first time.9NorthlandCamps,Inc ,179 NLRB 3610The complaint also alleges a refusal to bargain because Respondent"unilaterally transferred employees to different job assignments " How-ever, I am not persuaded that, under the circumstances disclosed by the in-stant record, Respondent's conduct in making temporary transfers whenunforeseen but immediate need arose to man jobs in order to insure unin-Ifind that Respondent's conduct at the June 19meeting,aspreviouslydescribed,constitutedoutright refusals to bargain on mandatory subjectmatters and wasa per seviolationof Section8(a)(5) of the Act. I further find that such outrightrefusalsalso reflect adversely on Respondent'sgood faith in the prior negotiations.10C. The Discriminatory Discharge of Bobby Russ"1.The nature of Russ' work under Foreman RoyWilsonBobby Russ was employed by Respondent from1963 until his discharge on April 28, 1969. Duringthe last 5-1/2 years he worked as a finisher in thefinishing department. In the fall of 1968, he wastransferred,athisown request, to work onForeman Roy Wilson's shift in the finishing depart-ment.Shortly after his transfer, Charles Clark, thehead finisher on Roy Wilson's shift, was transferredto another department. Russ was thereupon ap-pointed by Superintendent McCorkle to fill thisvacancy, a position which was regarded as a promo-tion both by Respondent and the Union. The headfinisher is generally the one who has worked as afinisher longer than any other employee and can doa better job. He is the senior man on the machinejob and theleadmanin the finishing department.The head finisher receives an additional 5 cents perhour and is next in line for the backtender's job,which pays 10 cents per hour more than the headfinisher's job.The finishers work the dry end of the finishingmachine where the paper becomes a finished flatproduct.There are four finishers, including thehead finisher, on a shift. They work in pairs as part-ners.Two work on the boxes which are about 2 feethigh from the floor; one is the weigher, and theother is the stacker. The weigher lifts the paper outof the boxes onto the scales where it is weighed in50-pound bundles. This is a rather heavy job. Thestacker takes the paper off the scales and puts it ona skid or a pallet to the height, weight, and numberof bundles desired by the customer. The partnersdecide among themselves which one should startweighing and which one should stack. At the sametime, the other pair picks up scraps and straps theskids, which are then put out to the shipping room.The pairs switch assignments, but not partners,every hour.When the first pair returns to theboxes, they also switch among themselves; in otherwords, the one who weighed will now stack, whilethe one who stacked will now weigh. These changesare made every hour during the shift so that theterrupted production in an essential phase of the plant's operations, shouldbe regarded either as unlawful or as evidence of bad-faith bargaining Sig-nificantly, the General Counsel no longer urges or even mentions this con-duct in his brief" Unless otherwise indicated, the factual findings in this section arebased on credited testimony which is either admitted or undisputed CAROLINAPAPER BOARD CORP.jobs are rotated among the four finishers. The menwork with the same partners throughout the shift.As head finisher, Russ had some additional dutiessuch as making out the tickets which were put onthe skids to identify them for the customer and see-ing to it that skids or pallets were brought in to beavailable when needed.2.Roy Wilson's antiunion attitude and knowledgeof Russ' support of the UnionAbout 2 weeks after the Union won the Boardelection conducted on January 30, 1969, Russ wasin the canteen room getting a cup of coffee andtalking to a fellow employee about the Union. Atthat point Roy Wilson walked up behind Russ andasked Russ what he thought about the Union. Theother employee walked away as soon as Wilsonstarted talking. Russ replied that he thought theUnion was "a good deal." Wilson then asked,"What's the union going to get you? Three weeksvacation '12 [and] a Nigger for a boss man?" Russreplied that, if he would treat him half as well asWilson had been treating him, he would besatisfied.Wilson grinned, turned around, andwalked off.Thereafter,Wilson would often walk up to Russwhile the latter was on his job and get him behindin his work by discussing the Union. He "alwayshad some little old thing to say" such as, "Red,what's the Union going to get you? Is it going to getyou more money?" One night in March when Russwas substituting for the backtender who was absent,Russ was looking for Wilson to get some informa-tion about the running of a certain order. He foundRoy Wilson sitting in his automobile with a beer inhis hand and crying. Russ asked Wilson what waswrong.Wilson replied, "You and the damn unionand Tunney McCorkle" (Respondent's superinten-dent), adding that he could not sleep at night.133.Russ complains to Union about Wilson'streatment; Wilson learns of complaintsAfter Foreman Roy Wilson had started talking toRuss about the Union, Russ felt that Wilson's at-titude towards him had changed in connection withthe work assignments. Thus he felt that Wilson wasnow pushing him too hard by requiring him to work" As an employee with more than 5 years of service, Russ was getting 2weeks' paid vacation at that time"The findings in this section are based on the credited testimony ofBobby Russ who impressed me, by his demeanor while testifying underoath, as a more reliable and trustworthy witness than Roy Wilson whocategorically denied ever having mentioned the Union to Russ or havingengaged in any conversation with him about the Union or knowing thatRuss had anything to do with the Union while he worked there Indeed, heeven denied knowing anything about the existence of a union negotiatingcommittee and contradicted himself in some respects in regard to the fore-men's meeting about the Union's complaint concerning the men beingworked too hard Russ testified with the detailed specificity which normallydoes not accompany a fabrication Wilson admitted that it was not unusual553with and to train more new men than had been hisprevious practice. For when a finisher has as hispartner a new man whom he is training, it involvesmore work for the finisher because he is required todo some of the new man's work in addition to hisown. Whether or not Wilson was in fact mistreatingRuss in this respect, I deem it unnecessary to de-cide. The fact remains that Russ in good faith be-lieved that to be the case, and on three separate oc-casions complained about it to Paul Williams, thechairman of the Local negotiating committee.Russ made his first complaint on March 13, whenUnion Representative Linn and the negotiatingcommittee were visiting the plant during the noonrecess of that day's negotiating session. Russ toldWilliams that Wilson was working him with all thenew men and making it "hard" on him. WilliamsreportedRuss' complaint to Linn, who thenprotested the foremen's treatment of union em-ployees when the bargaining session resumed onthe afternoon of March 13. In response to Canipe'squery as to what emplloyees they were referring,Williams replied that "Mr. Wilson was making ithard on Red [Russ]," that he was "putting all thenew men on him," and that "it looked like theywould take the pressure off him and put the newmen on somebody else sometimes." Williams alsonamed Paul Ellis as a complainant. Canipe repliedthat he knew nothing about it and would talk to theforemen about it. 14Canipe aid call a meeting of all foremen, includ-ingSuperintendentTunneyMcCorkle.Caniperelayed the Union's complaint about the foremenworking the union employees too hard and statedthat, if such a practice existed, he wanted itstopped. All foremen, including Roy Wilson, askedfor the names of the employees who were makingthe complaint and the foremen involved. I do notcredit the testimony of Wilson, Canipe, and Mc-Corkle that in response to this query Canipe men-tioned no specific names of employees or foremen.In view of my previous credibility findings withrespect to Wilson and Canipe and the fact that, aspreviously found, Williams had specifically namedemployees Russ and Ellis and Foreman Roy Wilson,I find that Canipe did in fact mention these names.Further evidence in support of this finding is thepreviously described incident where Russ foundWilson in his automobile with a beer in his handand crying. For in response to Russ' query as tofor him to be in the canteen,and did not deny the incident when he wassitting in his automobile with a beer in his hand and crying, set forth in thetext Under all the circumstances,Ido not credit Wilson's denials" The findings in this paragraph are based on the credited and mutuallyconsistent testimony of Russ, Williams, and Linn Campe admitted thatsuch a complaint was made at the negotiating session but testified thatthere were "no names involved,Idon't believe"He further testified in thenegative when Respondent's counsel asked, "do you ever recall BobbyRuss' name being raised in the negotiating meetings)" Duhn also testified,"I don't recall any names being mentioned"Ido not credit the testimonyof Campe and Duhn to the extent that it may contradict the findings setforthin the text 554DECISIONSOF NATIONALLABOR RELATIONS BOARDwhat was wrong, Wilson on that occasion retorted,"you and the damn union and Tunney McCorkle."Russ' second complaint to Williams was in earlyApril.Williamsagain relayed the information toLinn who brought the matter to the Company's at-tention .at the April 8 bargaining session. On thisoccasion, no specificnameswere mentioned. Linnmerely protested the supervisors' attitude and treat-ment of the employees. Canipe and Dulin promisedto check into it. Russ made a third complaint laterinApril and Linn brought the matter up at theApril 23 bargainingsession,pointing out that thepractice was still continuing despite their previouscomplaints.When Dulin stated that they had failedtomention any specific names the last time, Wil-liams named Russand two other employees. isCanipe admitted that he called another meetingof his foremen on this subject in April, that theyagaininquired about the names of the employeesmaking these complaints, and that Roy Wilsonwanted to know if there were any claimsagainsthim. In view of my previous findings, I am con-vinced and find that Canipe again named Russ asone of the complaining employees.4.The discharge of RussDuring his last month of employment, Russ'partner was a new man named Skulley. The otherpair during that period was Ellis and Petty. Prior tothat time, Ellis had been Russ' regular partner dur-ing the 3-month period that Ellis had been workingregularly on Roy Wilson's shift. On Monday night,April 28, Charlie Clark was temporarily transferredback to Wilson's shift to replace Skulley who hadquit.Clark was an experienced finisher who hadbeen Russ' predecessor as head finisher on Wilson'sshift before he was transferred to another depart-ment. Thus, the four finishers on Wilson's shift onthe night of April 28 were Russ, Clark, Ellis, andPetty.Russ and Clark were the two most ex-perienced finishers, having achieved the rank ofhead finisher; Ellis was next with at least 4 months'full-timeexperience; and Petty had at least Imonth's full-time experience with occasional priorwork on Saturdays.That night Russ punched in about 10 minutes be-fore the commencement of his 11 p.m. shift. Heworked about 8 or 10 minutes on his tickets and ongetting his orders that went on the boxesWilsonadmittedly had made no previous specific work as-signments for the week of April 28 as to which twowere to work as pairs. About 11 p.m., Ellis cameover and said he was going to start weighing. Russstated that he would team up with Ellis becausethey had four experienced finishers that night. Ellis"These findings are based on the credited testimony of Williams andLinn Campe and Dulm admitted that the Union repeated the same com-plaint at two more bargaining sessions but again denied that any specificnames were mentioned Campe testified that despite three admitted com-plaints by the Union,as a result of which he held two meetings of hisbegan taking the paper out of the boxes and throw-ing it onto the scales to be weighed while Russprepared to do the stacking. At that point, Wilsoncame up and told Russ that he was not workingwith Ellis, that Petty was working with Ellis, andthatRuss should work with Clark. When Russpointed out that Ellis was his regular partner, Wil-son retorted, "Punch out, you're fired." Russremonstrated that they had four experienced menthat night and that he would like to, or that he didnot see why he could not, work with Ellis. Withoutreplying,Wilson turned around and walked away.Petty thereupon came over and started stacking.The foregoing version is based on a composite ofthe testimony of Russ, Ellis, and Clark.Wilson testified to an entirely different version asfollows:When he saw Ellis weighing and Russabout to do the stacking, he told Russ that hewanted him to work with Charlie Clark and that hewanted Petty to work with Ellis. Russ stated that hewanted to work with Ellis. Wilson replied that oneof them would have to work with Petty, that theother would have to work with Clark and that hepreferred that Russ should be the one to work withClark. Russ then stated that he wanted to work withEllis and Wilson repeated that Russ was going towork with Clark. When Russ again repeated that hewas going to work with Ellis, Wilson stated, "No,you're not. You're going to work with CharlieClark." Russ then stated, "Well, you watch me andsee who I work with." Wilson replied, "Well, I amwatching right now and you've just been fired; hitthat clock and get out of here."Ihave previously found that Wilson was not acredible witness. His version was not corroboratedby any other witness. Wilson admitted that it wasnot unusual for an employee to tell him that hewould prefer to work with another person and thatsuchsituationswere frequent occurrences. He alsoadmitted that he did not tellRusswhy he wantedhim to work with Clark rather than with Ellis whohad been Russ' regular partner. As previouslynoted, Clark was just as experienced as Russ. On noother occasion had Russ ever refused to do thework assigned to him or been accused of insubor-dination. It thus seems highly improbable to methat, after voicing his preference as he and othershad frequently done in the past, Russ would haveinsisted on having his way to the point of flatlyrefusing to comply with Wilson's instructions. Ellisand Clark, who corroborated Russ in vital respects,impressedme as reliable and truthful witnesses.Under all the circumstances, and particularly myobservation of the demeanor of the witnesses whiletestifying under oath, I do not credit Wilson's ver-sion. Based on the credited testimony of Russ, Ellis,and Clark, I find that Russ and Wilson, in sub-foremen on this subject, and despite the Union's continued subsequentcomplaints on the same subject,the Union never mentioned any specificnames and he never asked the Union to identify the employees making thecomplaint or the foremeninvolved Thistestimonyjust defies belief I donot credit the denials of Canipe and Duhn CAROLINAPAPER BOARD CORP.stance, made the statements hereinabove set forthin the first version. isRuss immediately went to the telephone, locatedin an aisleleading to the canteen, and called Su-perintendentMcCorkle. He told McCorkle thatRoy Wilson had fired him because he had wantedto work with Ellis when they had four experiencedmen there. McCorkle told Russ that he wanted tospeak to Wilson. Russ told Wilson that McCorklewanted to talk to him on the telephone. Wilsonrefused to talk to McCorkle and Russ so informedMcCorkle. At that point Ben Wilson, a brother ofRoy Wilson, talked to McCorkle. Meanwhile Russreturned to his work station, paired up with CharlieClark, and commenced picking up the shavings. Healsomade out some more tickets. A short timelater, he again talked to McCorkle who was still onthe telephone. McCorkle told Russ that the bestthing would be for him to go home and that Mc-Corkle would talk to him the next morning, after hehad had an opportunity to talk to Roy Wilson.Later that night, Wilson telephoned McCorkle andgave his version of what had occurred.The next morning, Wilson and Russ appeared inMcCorkle'soffice.ManagerNoblewas alsopresent. Russ and Wilson gave their respective ver-sions, as previously set forth. Noble and McCorklethenconsultedoutsidetheoffice.McCorklereturned to the office and told Russ that they hadto go along with Wilson. Russ left the office andwas paid off.Three days later, Union Representative Linn andthe Localbargaining committeemet with McCor-kle and Canipe in Respondent's office in connec-tion with Russ' discharge. Also present were Russ,Ellis,and Clark. Foreman Roy Wilson was notpresent.At the very outset, Canipe stated that hehad checked into the matter, that he found it was aclear case of insubordination, and that he had touphold the discharge. Linn protested that Canipehad not even heard their side of the story andprevailed on him to listen to the version of Russ, El-lis,and Clark concerning Russ' discharge. Caniperefused Linn's request to have Roy Wilson in at-tendance. The meeting ended with Canipe promis-ing to check further and to let Paul Williams knowthe final decision the following day, pointing outthat as of that time he felt the discharge would haveto stand. Respondent's final decision remainedunchanged.5.Respondent's contentions and concludingfindingsRespondent contends thatWilson dischargedRuss for insubordination. However, as I have dis-16Luther Allen,the backtender on Wilson's shift, testified that about 6minutes after I I p in on the night of Russ' discharge he was carrying asample to the lab and that as he passed Russ on the way to the lab he over-heard Russ say to himself, "I'm a son of a bitch if I'm going to work " Russdenied having made such a comment Moreover,such a comment is con-trary to the fact because about that time Russ actually went and paired upwith Clark to pick up scraps,after having telephoned Superintendent Mc-Corkle about his discharge Allen, who is the brother-in-law of McCorkle,555credited Wilson's version of the discharge incident,Ifind thatRusswas not guilty of any insubordina-tion and did not refuse to obey Wilson's instruc-tions.All he did was to express a preference forworking with his regular partner because they hadfour experienced men that night. In so doing he wasnot acting in any unusual manner. Thus, Wilson ad-mitted that employees had frequently told him thatthey preferred to work with a different person, thatitwas not unusual for one person not to want towork with another person, and that such incidentsoccurred all the time. Yet Wilson admittedly hadneverpreviouslydischargedanyemployee.Moreover, in view of the admitted excessive tur-nover in the finishing department, it seems strangeindeedthatWilsonshouldsoprecipitouslydischarge his head finisher who had over 5 years'experience in the finishing department and who,Wilson volunteered, "did a good job." I am con-vinced and find that Wilson seized on Russ' con-duct as a pretext to cloak his true motivation fordischarging him.Wilson's antiunion attitude and his knowledge ofRuss' strong adherence to the Union are demon-strated by his conversations with Russ about theUnion beginning with the canteen incident whenWilson sought to weaken Russ' support for theUnion by appealing to racial prejudice. Wilson wasunsuccessful in this respect at that time as well as inhis subsequent attempts to needle Russ about theUnion.Meanwhile,Wilson became aware at theforemen's meetings that Russ was complaining tothe Union about Wilson's alleged mistreatment inwork assignments, as previously found. I am con-vinced and find that Wilson resented Russ' conductinmaking these complaints to the Union. Thus, heblamed Russ and the Union for causing him a lot oftroublewhen Russ found him in his automobilewith a can of beer and crying, as previously found.It is not denied that he also told Russ on several oc-casions that he wished Russ was not on his shift. Andit is also not denied that on the last workday beforeRuss' discharge, when the question was raised as towho would substitute for backtender Luther Allenwho had to get off to go to the doctor, Wilsonreplied, referring to Russ, "that red-headed son-of-a-bitch." That Wilson was looking for an excuse toget rid of Russ is demonstrated by the undeniedand credited testimony of Paul Ellis that someweeks before Russ' discharge Wilson attempted toget Ellis to pick a fight withRuss.On that occasionhe told Ellis that if he would get into a fight withRuss, he (Wilson) would "turn his head."Upon consideration of all the foregoing, and theentire record as a whole, I am convinced and findtestified that he told either Wilson or McCorkle about this remark the dayafterRuss' discharge because he knew Russ was a union man and would getthe Union to back him and that it would be helpful if something came up incourt about it McCorkle denied that Allen ever talked to him about it, andWilson did not corroborate Allen in this respect Under all the circum-stances, I do not credit Allen's testimony Moreover,Icould attach nomeaningful significance to this remark,overheard under the circumstancesdescribed by Allen 556DECISIONS OF NATIONALthat,in discharging Russ onApril28,Wilson wastrulymotivated by resentment against Russ forcomplaining to the Union that Wilson was mistreat-ing and harassing him in connectionwith the workassignments.Even assuming that Russ' complaintsabout Wilson'swork assignments lacked merit, hisconduct in seeking theUnion's help in connectionwith what he in good faith believed to be a justifia-ble grievance constituted a union activity protectedby the Act. Ittherefore follows,and I find,that hisdischarge for engaging in such activity was dis-criminatory and violativeof the Act. Although I donot impute Wilson'sdiscriminatorymotivation tohis superiors,McCorkle and Canipe, whosustainedthe discharge action on the basis of the versionwhich Wilson reported,Respondent must neverthe-less be held responsible for the unlawfulconduct ofRoy Wilson,an admitted statutory supervisor andagent of Respondent.For, absentWilson's dis-criminatory motivation,Russ would not have beendischarged in the first place.As the Court of Ap-peals for theThird Circuitstated,"to rule other-wise would provide a simple means for evading theAct by a divisionof corporate personnel func-tions.""Ithereforefind that by the discharge ofBobbyH. Russ on April28, 1969,Respondent dis-criminated with respectto hishire and tenure ofemployment,thereby discouraging membership inthe Union in violation of Section 8(a)(1) and (3) ofthe Act.D. Alleged Independent Violations of Section8(a)(1)The General Counsel contends that ForemanRoy Wilson's conversationwithRuss in the canteenin February 1969, when Wilsonsought to influenceRuss againstthe Unionby appealing to racial preju-dice,constitutes an independent violation of Sec-tion 8(a)(1) of the Act. I do notagree. I do not re-gard as coerciveWilson's passing comments on thatoccasion,in the setting and circumstances in whichthey weremade.Nor were they so regarded byRuss, as his reply to Wilson demonstrates.Iwill ac-cordingly recommend the dismissalof thisallega-tion of the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above,occurring in connection with theoperations described in section I, above, have aclose, intimate,and substantial relationship totrade, traffic,and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.All production and maintenance employees,includingshippingandreceivingemployees,assistant shipping clerk,laboratory assistant, lead-men, yardmen and janitors,employed at Respon-dent'sCharlotte,North Carolina, plant,excludingtruckdrivers,part-time janitress,office clerical em-ployees,chemist,shipping clerk,receiving clerk,professional employees,guards and supervisors asdefined in the Act,constitute a unit appropriate forthepurpose of collective-bargainingwithin themeaning of Section 9(b) of the Act.2.At alltimes since January 30,1969, the Unionhas been,and continues to be,the exclusive bar-gaining representative of all the employees in theaforestated unit for the purpose of collective bar-gaining within the meaning of Section 9(a) of theAct.3.By the conduct described in section III, B, 2,supra,Respondent has refused to bargain with theUnion and thereby has engaged and is engaging inunfair labor practices within the meaning of Section8(a)(5) of the Act.4.By the discharge of Bobby H. Russ on April28, 1969,under the circumstances previouslydescribed,Respondent has discriminatedwithrespect to his hire and tenure of employment,thereby discouraging membership in the Union, andhas thereby engaged and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) ofthe Act.5.By the foregoing conduct,Respondent has in-terfered with,restrained,and coerced its employeesin the exercise of their statutory rights guaranteedby Section7 of the Actand thereby has engagedand is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfairlaborpracticesaffecting commerce within themeaning of Section 2(6) and(7) of the Act.7.Respondent has not engaged in unfair laborpracticesindependentlyviolativeofSection8(a)(1) of theAct by theconduct of Foreman RoyWilson,set forth in section III,D, supra.THE REMEDYHaving foundthatRespondent engaged in certainunfair laborpractices,Iwill recommend that itcease anddesist therefromand take certain affir-mative action designedto effectuate the policies ofthe Act.Having found that Respondenthas refused tobargainwiththeUnioninviolationof Section8(a)(5) and(1) of the Act,Iwill recommend that,upon request,itbargaincollectively with respect towages, ratesof pay,hours of employment, andother conditions of employment,and, if an un-AlleghenyPepsi-ColaBottling CompanyvN L R B ,312 F 2d 529,531,enfg 134 NLRB 388 CAROLINA PAPER BOARD CORP557derstanding is reached, embody such understandingin a signed agreement. In view of my finding thatRespondent has not engaged in any good-faith bar-gaining,and in order to ensure that the employeesin the appropriate unit will be accorded the servicesof their selected bargaining agent for the periodprovided by law, i.e., "a full year of good-faith bar-gaining," I will also recommend that the initial yearof certification shall be deemed to begin on thedate Respondent commences to bargain in goodfaithwith the Union.Thompson Machine & ToolCorporation,172NLRB 1671, fn.1;Mar-JacPoultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5); andBur-nettConstructionCompany,149NLRB 1419,1421. enfd. 350 F.2d 57 (C.A. 10).Having found that Respondent discharged BobbyH. Russ in violation of Section 8(a)(1) and (3) ofthe Act, I will recommend that Respondent offerhim immediate and fullreinstatementto his formeror substantially equivalent position, without preju-dice to his seniority or other rights and privileges,and make him whole for any loss of earnings hemay have sufferedas a resultthereof, by paymentof a sum of money equal to that which he normallywould have earned as wages from the date ofdischarge to the date of Respondent's offer of rein-statement,lessnet earningsduring such period,with backpay and interest thereon to be computedin the manner described by the Board in F. W.Woolworth Co.,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716.Upon the basis of the above findings of fact, con-clusions of law, and the entire record in the case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, I hereby issuethe following:RECOMMENDED ORDERRespondent,Carolina Paper Board Corporation,Charlotte,North Carolina,its officers,agents, suc-cessors, and assigns,shall:1.Cease and desist from:(a)Discouraging membership in United Paper-makers and Paperworkers,AFL-CIO,or any otherlabor organization,by discriminatorily dischargingany employee or by discriminating in any othermanner with respect to their hire and tenure of em-ployment or any term or condition of employment.(b)Refusing to bargain collectively in good faithwith the above-named Union as the exclusive bar-gaining representative of all the employees in thefollowing appropriate unit:All production and maintenance employees,including shipping and receiving employees,assistant shipping clerk, laboratory assistant,leadmen, yardmen and janitors, employed atour Charlotte, North Carolina, plant, excludingtruckdrivers, part-time janitress, office clericalemployees, chemist, shipping clerk, receivingclerk, professional employees, guards and su-pervisors as defined in the Act.(c) In any other manner interfering with,restraining,or coercing employees in the exerciseof their rights guaranteed by Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively in goodfaithwith the aforesaid Union as the exclusiverepresentative of all the employees in the above-described unit with respect to wages, rates of pay,hours of employment, and other conditions of em-ployment, and, if an understanding is reached, em-body such understandingin a signedagreement.The initial year of the Union's certification shall bedeemed tobeginon the date the Respondent com-mences tobargain ingood faith with the Union asthe recognizedbargainingrepresentative in the ap-propriate unit.(b)Offer to Bobby H. Russ immediate and fullreinstatementtohisformerorsubstantiallyequivalentposition,withoutprejudice to theseniority or other rights and privileges previouslyenjoyed, and make him whole for any loss of paysuffered by reason of his discharge,in the mannerset forth in the section of this Decision entitled"The Remedy."(c)Notify Bobby H. Russ if presently serving inthe Armed Forces of the United States of his righttofullreinstatementupon application in ac-cordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(d) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(e) Post at its place of business in Charlotte,North Carolina, copies of the attached noticemarked "Appendix B "t8 Copies of said notice, onforms provided by the Regional Director for Region11,afterbeingduly signed by Respondent'sauthorized representative, shall be posted by it im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-" In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall he deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall he changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board " 558DECISIONS OF NATIONALspicuous places, including all places where noticesto employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced,or covered byany other material.(f)Notify theRegional Director for Region 11,inwriting,within 20 days from the date of thereceipt of this Decision,what steps the Respondenthas taken to comply herewith.1919 In the event that this RecommendedOrder is adoptedby the Board,this provisionshall be modified to read "Notify saidRegional Director, inwriting,within10 days from the date of this Order, what stepsRespondenthas taken to comply herewith "APPENDIX BNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTdiscouragemembership inUnitedPapermakersandPaperworkers,AFL-CIO,or any other labor organization, bydiscriminatorily discharging any employee orby discriminating in any other manner withrespect to their hire and tenure of employmentor any term or condition of employment.WE WILLNOT in any other manner interferewith, restrain,or coerce our employees in theexercise of their rights guaranteed by Section 7of the Act.WE WILL offerto Bobby H. Russ immediateand full reinstatement to his former or substan-tially equivalent position,without prejdudice tohis seniority or other rights and privileges, andwe will make up to him the pay that he lost,with 6-percent interest.WE WILL,upon request, bargain collectivelyin good faith with the above-named Union asLABOR RELATIONS BOARDthe exclusive representative of all the em-ployees in the unit herein set forth with respectto wages, rates of pay, hours of employment,and other conditions of employment, and, if anunderstanding is reached, we will embody suchunderstanding in a signed agreement. The ap-propriate bargaining unit is:All production and maintenance employees,including shipping and receiving employees,assistant shipping clerk, laboratory assistant,Ieadmen, yardmen and janitors, employed atour Charlotte, North Carolina, plant, excludingtruckdrivers, part-time janitress,office clericalemployees, chemist, shipping clerk, receivingclerk, professional employees, guards and su-pervisors as defined in the Act.CAROLINAPAPER BOARDCORPORATION(Employer)DatedBy(Representative) (Title)We will notify the above-named employee ifpresently serving in the Armed Forces of theUnited States of his right to full reinstatement uponapplication in accordance with the Selective Ser-vice Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.Thisis an official notice and must notbe defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice, 1624Wachovia Building, 301North Main Street, Winston-Salem, North Carolina27101, Telephone 919-723-9211, Extension 360.